                  Case 1-17-01085-ess     Doc 299   Filed 08/11/21   Entered 08/11/21 10:54:49

  McGuireWoods LLP
  JPMorgan Chase Tower
       600 Travis Street
              Suite 7500
Houston, TX 77002-2906
     Phone: 713.571.9191
       Fax: 713.571.9652
 www.mcguirewoods.com

    Thomas M. Farrell                                                                     tfarrell@mcguirewoods.com
     Direct: 713.353.6677                                                                          Fax: 832.214.9933


                                                                               August 11, 2021
           VIA ELECTRONIC FILING

           Hon. Elizabeth S. Stong
           U.S. Bankruptcy Court
           Eastern District of New York
           Conrad B. Duberstein Courthouse
           271-C Cadman Plaza East
           Courtroom 3585
           Brooklyn, NY 11201-1800

           Re: Homaidan v. Sallie Mae, Inc., 17–1085 (ESS)

           Dear Judge Stong:

                 We write in reference to the above-captioned case. At the hearing in this matter
           on July 28, the Court directed the parties to submit a letter by August 11 as to whether
           they would request the Court refer the case to mediation.

                  Navient is considering the matter and would like to request that the deadline to
           submit such letter be extended one week until August 18 to accommodate scheduling
           conflicts with certain key personnel at Navient.

                  We have conferred with counsel to Plaintiff, who have said they do not oppose this
           extension request.

                     Thank you for Your Honor’s consideration.
    Case 1-17-01085-ess     Doc 299   Filed 08/11/21   Entered 08/11/21 10:54:49




Dated: August 11, 2021                       Respectfully submitted,
       New York, New York

                                             /s/ Shawn R. Fox
                                             Shawn R. Fox
                                             McGuireWoods LLP
                                             1251 Avenue of the Americas, 20th Floor
                                             New York, New York 10020-1104
                                             Telephone: 212.548.2100
                                             Email: sfox@mcguirewoods.com

                                             —and—

                                             /s/ Thomas M. Farrell
                                             Thomas M. Farrell (pro hac vice)
                                             McGuireWoods LLP
                                             JPMorgan Chase Tower
                                             600 Travis Street, Suite 7500
                                             Houston, Texas 77002
                                             Telephone: 713.571.9191
                                             E-mail: tfarrell@mcguirewoods.com

                                             —and—

                                             Dion W. Hayes (pro hac vice)
                                             K. Elizabeth Sieg (pro hac vice)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             Telephone: 804.775.1000
                                             Email: dhayes@mcguirewoods.com
                                                     bsieg@mcguirewoods.com

                                             Counsel for Defendants




                                         2
    Case 1-17-01085-ess       Doc 299    Filed 08/11/21    Entered 08/11/21 10:54:49




                             CERTIFICATE OF SERVICE

        I certify that on this 11th day of August, 2021, I filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will send a notification of such filing
to all counsel of record, including counsel for Plaintiff (ashaw@bsfllp.com).


                                                 /s/ Shawn R. Fox
